Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 53.
My dear wife.
Ghent 15 November 1814.

Mr. William Willink (the father) of Amsterdam, with his Lady arrived here from England, the Evening before last—They have been upon a visit to one of their sons, who is settled at Liverpool, and after spending the Summer there, are now upon their return home—They dined with us yesterday, with Mr: and Mrs: Smith, and Mr: and Mrs: Meulemeester, and are to proceed this morning upon their journey. There was a concert and redoute, (meaning thereby a Ball) in the Evening, which the younger part of our company attended—It is by subscription, once a week, on Mondays; alternately a simple Concert, and this mixed entertainment of last Evening, half Concert, and half Ball—It began last week with a Concert, which I attended, and found rather tedious; though it was over about 8 O’Clock—It consisted almost entirely of the scarlet coated gentry from Hanover and England, who are not more favourites of ours than they are of the inhabitants of the Country—They are scarcely ever admitted into the good company of the place, in private Society, and so they have taken almost exclusive possession of the public places where the only condition of admittance is the payment of money.
The Theatrical Season has also commenced from the first of this Month—All the boxes of the first and second row are taken by the Season; but as a particular consideration in our favour, we were admitted to take a box by the Month—I say we, though I am not personally included in the arrangement—The regular performances are alternately three and four times a week, and once or twice with the abonnement suspendu—The company, is, for french players, without exception the worst I ever saw—There is but one tolerable actor, and not one actress in the whole troop—Occasionally they have had one good singer, male, but he had a figure like Sancho Panza, and one female, but she was sixty years old and had lost her teeth. Some times they bring out rope-dancers and sometimes dancers without ropes, who are rambling about the Country, and half-fill the house, two or three Nights; but the standards of the Stage are the veriest histrionic rabble that my eyes ever beheld—Yet they have a very good orchestra of instrumental performers—very decent Scenery, and a sufficient variety of it—And a wardrobe of elegant, and even magnificent dresses. The only days when they give any thing which I think fit to be seen or heard are those when the abonnement is suspended—Some of us are very constant attendants—Mr Gallatin and James never miss—They have become intimately acquainted with the whole troop. All our family have become in a manner domesticated behind the scenes, with a single exception—Who that is you may conjecture, I go to the Theatre about once a week, and have found no temptation to go oftener. My Evenings, although they are drawing to the Season of their greatest length have as yet seldom hung heavy upon my hands—
We have usually after sending a Note to the British Plenipotentiaries, from a week to ten days of leisure—Such has been our state since last Thursday when we transmitted to them our project of a Treaty—We shall probably not have the reply sooner than next Monday—Mr Bayard has again availed himself of the opportunity to make an excursion to Bruges, and perhaps Ostend, Dunkirk and Lille. We expect him back before the end of the week, and have invited the British Mission to dine with us next Friday.
The English Newspapers to the 10th: bring nothing further from America. One great reason that I have for believing that the next news will be bad—very bad—is that most of us are sanguine in the hope that it will be very good—We have had many and signal unexpected favours of Providence; but I do not recollect a single instance since the commencement of the War, when we have indulged hopes founded on flattering prospects, that they have not issued in bitter disappointment.
The Regents Speech, talks as usual about the unprovoked aggression of America, and her siding with the oppressor of Europe, but says he is negotiating with her for Peace—That his disposition is pacific, and that the success will depend on his meeting a similar disposition in the American Government—These, as Lord Grenville in the debate observes, are words of course—And he calls upon the Ministers to say what the war is continued for? Lord Liverpool brings it out in terms, which equivocal as they are, explain sufficiently to us the policy which I have so often told you they were pursuing—He said, according to the report of the Courier “that particular circumstances might prescribe conditions which in a different situation of affairs it would be impolitic and improper to propose”—That is to say that the terms they intend to prescribe will depend upon the circumstances of the campaign of America, and of their success at the Congress of Vienna—The Regent has therefore mistaken his own disposition—it is not to make peace, but to vary his proposals according to circumstances—This is what his Government have done with us—They have changed their grounds in almost every note they have sent us, and have been steady to nothing but the principle of avoiding to pledge themselves to any-thing—to pledge themselves effectually, I mean; for they have repeatedly slunk in one note from a demand which they had declared to be indispensable in another, and on the first encouragement of success they brought forward demands totally inadmissible which they had before solemnly disclaimed.
Lord Grenville and Mr Whitbread censured the destruction of the Capitol and President’s house at Washington—They were told that it was done by way of retaliation—But Admiral Cochrane has made a formal declaration that he shall destroy and lay waste such towns as he may find assailable on the Sea-Coast, having been required by Sir George Prevost to do so, to retaliate for similar destruction committed by the Americans in Canada—Prevost himself at the same time in his expedition to Plattsburg issued a Proclamation forbidding every such excess and declaring that they were not making War upon against the American People, but only against their Government—Whitbread called upon the Ministers, to account for the inconsistency between Prevosts proclamation, and his alleged requisition to Cochrane; but they gave him no answer—The real cause was that Prevost was entering that part of the Country to conquer it, and the Government intended to keep it—So they tried there the system of coaxing the People—On the Sea Coast which they do not expect to keep, they meant merely to plunder and destroy—The retaliation was nothing but a pretext.
We have Letters of the 4th: and 7th: from Mr Boyd, at Paris. His uncle had left there for London, the day before his arrival—He (the uncle) was to return about the 20th:—Boyd’s head is always running upon some enterprize; but his combinations are not always judicious.—
Mrs Smith shewed me the part of your Letter asking her to get you a supply of finery. I laughed, and told her to ask you if you intended to set up a milliner’s shop—The conclusion about laying out to advantage 100 Rubles amused us both—But—sans adieu! give my love to Charles—I will bring you what I can; and am in the mean time ever affectionately your’s
A.
P.S.—Your’s of 23d. October is just now put into my hands.

